Citation Nr: 0635849	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  98-09 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a chronic skin 
condition to include atopic eczema on a direct basis or 
presumed basis as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from March 1980 to August 
1980 and from October 1984 to February 1992, to include 
service in the Southwest Asia Theater of Operations from 
December 1990 to May 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which, inter alia, 
denied the benefit sought.  

In May 1999, the appellant testified during a local hearing 
at the RO; a transcript of that hearing is of record.

In July 1999, November 2004 and July 2006 , the Board 
remanded this matter to the RO to afford due process and for 
other development.  Following its completion of the Board's 
requested actions, the RO continued the denial of the 
veteran's claim (as most recently reflected in a July 2006 
supplemental statement of the case (SSOC)) and returned this 
matter to the Board for further appellate consideration. 


FINDINGS OF FACT

The veteran's skin disorder, diagnosed as atopic eczema, 
first clinically reported in 1996, is a diagnosed illness and 
is not shown to be of service origin or as aggravation of a 
pre-existing condition.


CONCLUSION OF LAW

The claimed skin condition, to include atopic eczema, to 
include as due to an undiagnosed illness, was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005).  
This law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  It also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The record shows the veteran has been adequately notified of 
the information and evidence needed to substantiate her 
claim, as reflected in VCAA notice correspondence dated in 
May 2003 and November 2004.  Her service medical records and 
all identified and authorized post-service medical records 
relevant to the issue on appeal have been requested or 
obtained, and multiple VA examinations have been afforded.  
Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  The duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled.  

Service Connection 

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
service records, post service medical records, and pertinent 
medical and lay evidence.  Id. 

In addition, VA shall pay compensation in accordance with 
Chapter 11 of Title 38, U.S. Code, to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as, but not 
limited to, fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurological signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders, provided that such disability: (i) 
became manifest either during active military service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006; and (ii) by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis. 38 U.S.C.A. §1117(a) (West 2002); 38 
C.F.R. § 3.317(a)(1),(b) (2006).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 38 
C.F.R. § 3.317(a)(2) (2006).  Disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3) (2006).

Compensation shall not be paid under this section: (1) if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military service in the Southwest 
Asia theater of operations during the Persian Gulf War; or 
(2) if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the appellant's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
(3) if there is affirmative evidence that the illness is the 
result of the appellant's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c) (2006).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

The veteran had Persian Gulf service from December 1990 to 
May 1991 and contends that she has a current skin disorder 
that was caused or aggravated by petrochemical fumes, dust or 
sand during such service.  

There are no documented complaints, treatment or diagnoses 
relating to any skin disorder for the veteran's initial 
service period.  On her second enlistment examination of 
August 1984, a mild erythema was noted on her right foot and 
was assessed as a mild tinea pedis.  An April 1989 periodic 
examination evaluated her skin condition as entirely normal; 
likewise, her November 1991 separation examination also 
reported her skin as normal.  Service medical records are 
otherwise silent for a skin disorder during her second period 
of service.

Treatment records first document a skin disorder (located on 
left upper chest) post service in April 1996, more than 4 
years after separation.  At a December 1996 VA examination, 
she reported a history of the skin rash since 1 1/2 years 
prior to that examination (i.e. June 1994).  

She was afforded another VA examination in September 2003, at 
which time she reported skin lesions since 1992.  She was 
diagnosed with atopic eczema, mild, and the examiner, in a 
November 2003 supplemental statement, reported that her skin 
condition was the same as that established in December 1996 
and specifically noted that such was not due to an 
undiagnosed condition.  

The veteran was afforded another VA examination in September 
2005.  A skin disorder was observed as located at the V of 
the chest and neck; tinea pedis was not noted.  The examiner 
reported that determining onset of her skin condition in 
service, association of her skin disorder to exposure to 
contaminants during her service in the Gulf and/or to her 
mild erythema found on her entrance examination would require 
his recourse to mere speculation.  

Initially, the Board observes that inasmuch as service 
medical records are essentially silent as to complaints, 
treatment or diagnoses relating to any skin disorder on the 
chest and neck, the veteran's recollections as to the onset 
of a chronic skin disability are entirely inconsistent with 
the actual clinical evidence of record.  Moreover, the Board 
also observes that the veteran has been inconsistent with 
respect to the reported history of onset of her skin 
disorder; e.g., in December 1996, claimed onset 1 1/2 years 
prior thereto (1994); in September 2003, claimed onset in 
1992; in September 2005, claimed onset during her Persian 
Gulf service (1990-1991).  Thus, her statements are 
unreliable, and there is no probative value to her reported 
history of onset of her skin disorder.  

Apart from the August 1984 enlistment examination, noting a 
mild erythema on the veteran's right foot (assessed as a mild 
tinea pedis), service medical records are entirely silent as 
to complaints, treatment or diagnoses relating to any skin 
disorder whatsoever, including, but not limited to tinea 
pedis.  The currently claimed skin disorder is first 
documented in 1996 clinical records as a skin disorder on the 
left upper chest, rather than on the feet.  The Board 
additionally observes that no competent medical evidence has 
been received associating the claimed disorder to service.  

According to the U. S. Court of Appeals for Veterans Claims 
(Court) decision in Stegall v. West, 11 Vet. App. 268 (1998), 
a remand by the Board confers on the claimant, as a matter of 
law, a right to compliance with the remand instructions.  The 
September 2005 examiner did not comment as to whether the 
skin condition was in any other way casually related to 
service as requested by the Board's November 2004 remand.  
However, in light of the information listed in the preceding 
two paragraphs, the Board considers that the failure to 
execute the remand instruction with respect to whether the 
skin condition was in any other way casually related to 
service was de minimus and not the violation of the veteran's 
rights contemplated by Stegall.  Therefore, based on the 
foregoing actions, the Board finds that there has been 
substantial compliance with the Board's November 2004 Remand.  
See Dyment v. West, 13 Vet. App. 141 (1999).

Here, the Board places considerable weight on the absence of 
service clinical records supporting the claimed disorder, as 
well as to the veteran's September/November 2003 and 
September 2005 VA examinations.  In the latter case, both 
examiners reviewed the veteran's claims file, had access to 
the veteran's medical records, both in service and subsequent 
to service, and no examiner found a basis for concluding that 
the veteran's existing skin disorder was etiologically 
related to service.  These opinions are unequivocal and 
consistent with the clinical record in its entirety.  

The physician who conducted the November 2003 examination 
specifically reported that the veteran's skin disorder is 
"not due to an undiagnosed illness."  The examiner who 
conducted the September 2005 examination indicated that onset 
of her skin condition in service, association of her skin 
disorder to exposure to contaminants during her service in 
the Gulf and/or to her mild erythema found on her entrance 
examination would require his recourse to mere speculation.  
Although the veteran's representative argues that such a 
statement places the evidence in equipoise, the Board does 
not concur.  Rather the statement constitutes non-evidence of 
an association between the claimed disorder and service or to 
pre-existing condition.  

The evidence does not demonstrate onset of a skin disorder in 
service, on a direct basis, on the basis of an undiagnosed 
disorder or on the basis of aggravation.  Aggravation is not 
shown because no skin disorder was shown in service.  
Accordingly, service connection for atopic eczema is 
unwarranted.


After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   


ORDER

Service connection for a skin disorder, to include atopic 
eczema, is denied. 


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


